                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:16-cv-151-FDW

ALFONZO CABALLERO,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
PHILLIP BONEY, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on pro se Plaintiff’s letter, (Doc. No. 29), that is

construed as a Motion for Voluntary Dismissal Without Prejudice.

       The parties have been provided the opportunity to object to the Court’s characterization of

the Letter as a Motion for Voluntary Dismissal Without Prejudice as to Defendants Burke, Mack,

McIntosh, Heh, and Boney. (Doc. No. 30). Plaintiff filed a Letter confirming his intent to dismiss

the case against Defendants Burke, Mack, McIntosh, Heh, and Boney. (Doc. No. 31). Defense

counsel has not objected and the deadline to do so has expired. No legal prejudice to Defendants

is apparent. See Gross v. Spies, 133 F.3d 914 (4th Cir. 1998) (as a general rule, a plaintiff’s motion

for voluntary dismissal without prejudice under Rule 41(a)(2) should not be denied absent plain

legal prejudice to the defendant). Plaintiff’s Letter is therefore construed as a Motion for Voluntary

Dismissal Without Prejudice as to Defendants Burke, Mack, McIntosh, Heh, and Boney, and is

granted.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Letter, (Doc. No. 31), is construed as a Motion for Voluntary Dismissal

               Without Prejudice, and is GRANTED as to Defendants Burke, Mack, McIntosh,

                                                  1
     Heh, and Boney.

2.   The Clerk of Court is instructed to terminate this action as to Defendants Burke,

     Mack, McIntosh, Heh, and Boney.



                                     Signed: February 11, 2019




                                     2
